DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harase et al. (US-4394188), hereinafter Harase.
Regarding Claim 1, Harase teaches exemplary compositions of a ferrite stainless steel (Col. 1 L. 7-11) as shown in Table 1.
Element
Claim
Harase
Citation
Relationship
C
0.005-0.1
0.064
0.062
Table 2, first
Table 2, third
Within
Si
0.01-2
0.48
0.48
Table 2, first
Table 2, third
Within
Mn
0.01-1.5
0.47
0.54
Table 2, first
Table 2, third
Within
Cr
10-30
16.3
16.3
Table 2, first
Table 2, third
Within
N
0.005-0.1
0.013
0.015
Table 2, first
Table 2, third
Within
Al
0.005-0.2
0.061
0.068
Table 2, first
Table 2, third
Within


	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Harase further does not teach the inclusion of P or S which constitutes an amount of 0% which is within the claimed 0.05 or less P and 0.005 or less S.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
According to the first and third compositions shown in Table 2 of Harase, Harase exhibits values of γmax according to the claimed Formula 1 of 21.548 and 21.984 respectively which are within the claimed values of γmax- being 20-50.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Harase does not explicitly disclose the steel having a surface microgroove area ratio of 1.8% or less or the steel having a ridging height of 10 µm or less.
	Examiner notes that according to P. 9 L. 1-26 of the instant specification, the claimed surface microgroove area ratio and ridging height may be produced by satisfying the claimed range of Formula 1 and by performing cold rolling before hot annealing. Further, according to P. 14 L. 1-10 and Examples 1-3, the cold rolling should be performed at a reduction ratio of 30% or greater and according to P. 12 L. 1-9, the annealing should be performed at 550-950˚C for 30 seconds to 60 minutes.
	Harase further teaches the first and third samples of Table 2 being processed by cold rolling from 3.7 mm to 0.7 mm followed by annealing at 830˚C for 2 minutes (Col. 5 L. 18-21) which is within the specification’s cold rolling at a reduction ratio of 30% or greater and annealing at 550-950˚C for 30 seconds to 60 minutes.
	Since Harase teaches values within the composition and processing according to the specification, a person having ordinary skill in the art would expect the claimed surface microgroove area ratio of 1.8% or less and a ridging height of 10 µm or less to be necessarily present in the steel according to Harase.
	 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harase et al. (US-4394188), hereinafter Harase.
	Regarding Claim 4, Harase teaches the claim elements as discussed above. Harase further teaches the steel having an r-bar value of 1.0 or higher (Col. 5 L. 25-35) which overlaps the claimed r-bar value of 1.2 or greater. 
	Harase further teaches the r-bar being calculated utilizing the claimed formula (Col. 5 L. 36-39) which is the same as the claimed wherein r-bar = (r0 + r90 + 2*r45)/4.
	Harase further teaches the r0 represents the r value in the direction 0˚ to the rolling direction, r45 represents the r value in the direction 45˚ to the rolling direction, and r90 represents the r value in the direction 90˚ to the rolling direction (Col. 5 L. 41-45) which is the same as the claimed r-bar is calculated from r values measured by processing specimens in 0˚, 45˚, and 90˚ directions with respect to rolling direction.
Additionally, according to P. 14 L. 1-10 and Examples 1-3 of the instant specification, an r-bar of 1.2 or greater may be obtained by performing cold rolling followed by hot annealing as discussed above. 
Harase does not explicitly disclose the claimed r-bar being calculated from r values measured after 15% tensile test, however as discussed above, Harase teaches examples within the composition and processing required by the specification, and a person having ordinary skill in the art would expect the claimed r-bar being calculated from r values measured after 15% tensile test to be necessarily present  in the steel according to Harase.
Since Harase teaches the composition and processing according to the specification, a person having ordinary skill in the art would expect the steel according to Harase to exhibit not only the r-bar value of 1.0 or higher according to Harase but also the claimed r-bar value being 1.2 or higher according to the instant specification.

Response to Arguments
Applicant’s arguments, see P. 7 Par. 2, filed 01/05/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The argument that Harase does not disclose an asymmetric cold rolling is not convincing. 
Instant specification P. 10 L. 19-26 specify a cold rolling which “may be performed” by asymmetric cold rolling. Therefore the asymmetric cold rolling being asymmetric is optional. Additionally, Examples 1-3 in Table 2 are processed by “normal rolling” as opposed to the “asymmetric rolling” of Examples 4-6. Examples 1-3 are processed by normal rolling and exhibit the claimed surface microgroove area ratio and ridging height (Instant specification Table 3), which further supports that the cold rolling being asymmetric is not required to produce the claimed structures. 
The argument that Examples 4, 5, and 6 result in a ridging height of 10 or less and a surface microgroove area ratio of 1.8% or less is not convincing.
As discussed above, and as shown in instant specification tables 2 and 3, Examples 1, 2, and 3 use normal cold rolling and result in ridging height and surface microgroove area ratio within the claimed ranges.
The argument that Harase does not teach a second cold rolling and annealing is not convincing. 
Instant specification P. 10 L. 9 – P. 12 L. 20 lays out a detailed description of processing which results in the claimed surface microgroove area ratio and ridging height involving a single cold rolling followed by annealing. A second cold rolling and annealing is introduced as an optional further processing in P. 12 L. 21-26. The language of “may be processed” indicates the second cold rolling and annealing is optional. Additionally, the addressing of the second cold rolling and annealing in less detail than the rest of the processing discussed in the two pages prior (one sentence versus the paragraphs previously devoted to the first rolling and annealing processes) as well as the second cold rolling and annealing being introduced with discussion of “other conditions, which are not particular limited” further supports the second cold rolling and annealing not being required to produce the claimed structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736